EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kurt Berger (#51461) on March 16, 2021.
The application has been amended as follows:

IN THE CLAIMS
	1. (Currently Amended) An image display apparatus, comprising:
a display to display current speed information of a mobile object in a first horizontal region in such a manner that the current speed information is visible to a driver via a light transmission member through which the driver is able to visually check outside of the mobile object; and
	processing circuitry configured to control the display to display, only in the first horizontal region, road-specific information, including road-identifying information identifying a current road on which the mobile object is travelling, and a current speed limit for the road, together with the current speed information,
	wherein the processing circuitry is further configured to control the display to display first passive information in a second horizontal region immediately above the displayed current speed information displayed in the first horizontal region, wherein the first passive information includes following distance information and is other than a 
	wherein the processing circuitry is further configured to control the display to display second passive information on an upper side of the second horizontal region in a third horizontal region immediately above the second horizontal region, the second passive information including an item of information that is to be used by the driver later than the first passive information to drive the mobile object displayed in the second horizontal region.
	13. (Currently Amended) A mobile object, comprising:
a light transmission member through which a driver is able to visually check outside of the mobile object;
a display configured to display current speed information of the mobile object in a first horizontal region in such a manner that the current speed information is visible to the driver via the light transmission member; and
processing circuitry configured to control the display to display, only in the first horizontal region, road-specific information, including road-identifying information identifying a current road on which the mobile object is travelling, and a current speed limit for the road, together with the current speed information,
wherein the processing circuitry is further configured to control the display to display first passive information in a second horizontal region immediately above the displayed current speed information displayed in the first horizontal region, wherein the 
wherein the processing circuitry is further configured to control the display to display second passive information on an upper side of the second horizontal region in a third horizontal region immediately above the second horizontal region, the second passive information including an item of information that is to be used by the driver later than the first passive information to drive the mobile object displayed in the second horizontal region.
	14. (Currently Amended) A computer-readable non-transitory recording medium storing a program for causing a computer to execute a method, the method comprising:
displaying current speed information of a mobile object in a first horizontal region in such a manner that the current speed information is visible to a driver via a light transmission member through which the driver is able to visually check outside of the mobile object;
displaying, only in the first horizontal region, road-specific information, including road-identifying information identifying a current road on which the mobile object is travelling, and a current speed limit for the road, together with the current speed information;
displaying first passive information in a second horizontal region immediately above the displayed current speed information displayed in the first horizontal region, 
displaying second passive information on an upper side of the second horizontal region in a third horizontal region immediately above the second horizontal region, the second passive information including an item of information that is to be used by the driver later than the first passive information to drive the mobile object displayed in the second horizontal region.
	18. (Currently Amended) A method of displaying an image, the method comprising:
displaying current speed information of a mobile object in a first horizontal region in such a manner that the current speed information becomes visible to a driver through a light transmission member through which the driver is able to visually check outside of the mobile object;
displaying, only in the first horizontal region, road-specific information, including road-identifying information identifying a current road on which the mobile object is travelling, and a current speed limit for the road, together with the current speed information;
displaying first passive information on an upper side of the speed information in a second horizontal region immediately above the displayed current speed information displayed in the first horizontal region, wherein the first passive information includes 
displaying second passive information on an upper side of the second horizontal region in a third horizontal region immediately above the second horizontal region, the second passive information including an item of information that is to be used by the driver later than the first passive information to drive the mobile object displayed in the second horizontal region.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The examiner's amendment clarifies the antecedent basis of the amended limitation "displayed current speed information" in claims 1, 13, 14, 18, by adding the adjective “current” to match the format of previous limitations.
Applicant’s amendment submitted on 12 March 2021 overcomes the previous rejection of the claims, which is described in the Office Action mailed 16 December 2020. The previous rejection of independent claims 1, 13, 14, and 18 relied on US 2007/0194902 A1 (“Blanco”) in view of US 5519536 A (“Hoehn”), US 8411235 B1 (“Barnidge”), US 2007/0225902 A1 (“Gretton”), and US 2016/0070102 A1 (“Takamatsu”). 
Regarding the amended limitations, Hoehn further teaches wherein the first passive information includes following distance information (3:58-4:16, Figs. 4-5). Seder further teaches displaying current speed limit for the road along with current speed information (Fig. 33), albeit not in the first horizontal region. Gretton teaches displaying road-specific information, including road-identifying information identifying a current road on which the mobile object is travelling (Fig. 1 at 8), albeit not together with the current speed limit and current speed information.
It has been determined that there is insufficient rationale for one of ordinary skill in the art to have found it obvious to combine the references to arrange all the items, as described in each reference, which map to all of the various claim elements, in the exact locations and manner as described in the context of the entirety of the independent claims 1, 13, 14, and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148.  The examiner can normally be reached on M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Gene W Lee/Primary Examiner, Art Unit 2692